DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 are pending.

Drawings
The drawings are objected to for the following reasons:
Figures 1A, 10A, 10B, 12, 14A, and 14B are improper section views. The plane upon which the sectional views are taken is not shown, and it is unclear exactly where the cut line is supposed to be. See 37 CFR 1.84(h)(3).  
Figures 10A and 10B show element 160’ as extending into the module cage 18, which would interfere with the insertion of computing module 20. 
Figure 11A (which is the same embodiment as figures 10A and 10B) does not show any structure corresponding to the springs 160’ as shown in figs. 10A and 10B, nor does it show the center channel in which the SMA element sits, nor does it have the same number of fins.
 Figure 11B does not show any structure corresponding to the springs 160’ shown in figs. 10A and 10B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204A and 204B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: ¶ 66 of the specification states that compression springs 160’ are placed between computing module 20 and heat sink 31 for the purpose of compressing the heat sink against the module when the SMA element is deenergized. It is unclear how a compression spring placed between two bodies could pull the bodies together. Furthermore, there is no discussion regarding how the springs are integrated into the system, and the improper section views described above do not offer any clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially parallel” in claims 2 and 13 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of substantially parallel”, and as such the limitation will be interpreted as “parallel”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 10 – 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2020 102 450 (hereafter DE’450).
Re: Claim 1, DE’450 discloses an apparatus comprising: 
a cage (receiving structure 111, fig. 1) defining a chamber (inlet 110, fig. 1); 
a heat sink (120, fig. 1, ¶ 28) to facilitate heat dissipation, the heat sink including a mating surface (contact surface 123, fig. 1, ¶ 28); 
a thermal interface material (¶ 33, contact surface 123 may have thermally conductive material) including a first surface and a second surface, the first surface being coupled to the mating surface of the heat sink (contact surface 123, fig. 1, ¶ 33, the thermally conductive material is applied to surface 123 of the heat sink as a layer and thus has two sides) and the second surface being opposite the first surface to be positioned against a perimeter of the chamber (first side 111-1, fig. 1); and 
an actuation assembly (pressing means 130, fig. 1, ¶ 38) including a shape memory alloy (SMA) element (pressing unit 131, fig. 1, ¶ 39) configured to be moveable between a first position and a second position (¶ 31) such that when the SMA element is in the first position, the 
Re: Claim 2, DE’450 discloses the second surface of the thermal interface material is substantially parallel to a top of the perimeter of the chamber when the SMA element is in the second position (figs. 1 and 2, the heat sink and the thermal interface layer applied to it are always parallel with the receiving structure first side 111-1).
Re: Claim 4, DE’450 discloses the heat sink spans a front-to-back dimension of the chamber (fig. 1, the heat sink is 3 dimensional and spans in all directions).
Re: Claim 5, DE’450 discloses the SMA element is a one-way SMA (¶ 36) and the actuation assembly further comprises: a biasing member (compression spring 132, fig. 1) configured to move the SMA element to the second position (see ¶ 51 and figs. 1 and 2, when the SMA is energized, it acts against the compression springs, separating the heat sink and the heat source; when the SMA is deenergized, the springs force the heat source into contact with the heat sink).
Re: Claim 10, DE’450 discloses the thermal interface material (¶ 33) is configured to selectively engage a heat transfer surface (first side 111-1, fig. 1) of a field replaceable computing module (200, fig. 1) installed in the chamber of the cage (inlet 110, fig. 1), such that the second surface of the thermal interface material contacts the heat transfer surface of the field replaceable computing module when the SMA element is in the first position and is spaced apart from the heat transfer surface of the field replaceable computing module when the SMA element is in the second position.
Re: Claim 11, DE’450 discloses the actuation assembly (130, fig. 1) is configured to be actuated in response to solely electrical actuation (¶ 35).
Re: Claim 12, DE’450 discloses a heat sink assembly for a cage for a field replaceable computing module, comprising: 
a heat sink (120, fig. 1, ¶ 28) to facilitate heat dissipation, the heat sink including a mating surface (contact surface 123, fig. 1, ¶ 28); 
a thermal interface material (¶ 33, contact surface 123 may have thermally conductive material) including a first surface and a second surface, the first surface being coupled to the mating surface of the heat sink (contact surface 123, fig. 1, ¶ 33, the thermally conductive material is applied to surface 123 of the heat sink as a layer and thus has two sides) and the second surface being opposite the first surface to engage a heat transfer surface (111-1, fig. 1) of the field replaceable computing module (200, fig. 1) installed adjacent the heat sink (heat sink 120, fig. 1; the computing module is in thermal contact with the receiving structure 111, making the first side 111-1 the heat transfer surface of the computing module); and 
an actuation assembly (pressing means 130, fig. 1, ¶ 38) including a shape memory alloy (SMA) element (pressing unit 131, fig. 1, ¶ 39), wherein when the SMA element is configured to be moveable between a first position and a second position such that when the SMA element is in the first position, the second surface of the thermal interface material contacts the heat transfer surface of the field replaceable computing module (first position is shown in fig. 2, the heat sink is in contact with the module), and when the SMA element moves to the second position, the second surface of the thermal interface material is moved a distance away from the heat transfer surface of the field replaceable computing module (second position shown in fig. 1, the heat sink and the module are spaced apart).
Re: Claim 13, DE’450 discloses the second surface of the thermal interface material is substantially parallel to the heat transfer surface of the field replaceable computing module when the SMA element is in the second position (see figs. 1 and 2, the heat sink and the thermal interface layer applied to it are always parallel with the receiving structure first side 111-1 and the module 200).
Re: Claim 18, DE’450 discloses the SMA element is a one-way SMA (¶ 36) and the actuation assembly further comprises: a biasing member (compression spring 132, fig. 1) configured to move the SMA element to the second position (see ¶ 51 and figs. 1 and 2, when the SMA is energized, it acts against the compression springs, separating the heat sink and the heat source; when the SMA is deenergized, the springs force the heat source into contact with the heat sink).
Re: Claim 19, DE’450 discloses a system comprising: 
a cage (receiving structure 111, fig. 1) defining a chamber (inlet 110, fig. 1) configured to receive a field replaceable computing module (200, fig. 1) with a heat transfer surface (111-1, fig. 1, the computing module is in thermal contact with the receiving structure 111, making the first side 111-1 the heat transfer surface of the computing module); 
a heat sink ( 120, fig. 1) to facilitate heat dissipation, the heat sink including a mating surface (123, fig. 1); 
a thermal interface material (¶ 33, contact surface 123 may have thermally conductive material) including a first surface and a second surface, the first surface being coupled to the mating surface of the heat sink (contact surface 123, fig. 1, ¶ 33, the thermally conductive material is applied to surface 123 of the heat sink as a layer and thus has two sides) and the second surface being opposite the first surface to selectively engage the heat transfer surface 
an actuation assembly (pressing means 130, fig. 1, ¶ 38) including a shape memory alloy (SMA) element (pressing unit 131, fig. 1, ¶ 39), wherein when the field replaceable computing module is configured to be installed in the chamber of the cage and configured to be moveable between a first position and a second position such that when the SMA element is in the first position, the second surface of the thermal interface material contacts the heat transfer surface of the field replaceable computing module (first position is shown in fig. 2, the heat sink is in contact with the module), and when the SMA element moves to the second position, the second surface of the thermal interface material is moved a distance away from the heat transfer surface of the field replaceable computing module (second position shown in fig. 1, the heat sink and the module are spaced apart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2020 102 450 (hereafter DE’450) as applied to claim 1 above, in view of Leigh (US 2020/0260615) and further in view of Chen (EP 3543753).
Re: Claim 3, DE’450 discloses the SMA element moves between the first position and the second position. DE’450 is silent on the heat sink is moveable with one degree of freedom. 
Therefore, in view of Leigh’s teaching, it would been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with a heat sink that is movable with one degree of freedom, as taught by Leigh. Such would provide the benefit of reduced wear on the thermal interface material due to the sliding motion of inserting and removing modules (see Chen ¶ 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2020 102 450 (hereafter DE’450) as applied to claim 1 above, and further in view of Xia (US 2019/0056835).
Re: Claim 6, DE’450 is silent on the SMA element is a two-way SMA and is configured to move between the first position and the second position in response to different magnitudes of current or in response to current being delivered to different portions of the SMA element. However, Xia teaches the SMA element is a two-way SMA (¶ 35)  and is configured to move between the first position and the second position in response to different magnitudes of current (see ¶ 36),  or in response to current being delivered to different portions of the SMA element.
Therefore, in view of Xia’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with the SMA element is a two-way SMA and is configured to move between the first position and the second position in response to different magnitudes of current or in response to current being delivered to different portions of the SMA element. Such would provide the benefit of reduced complexity as there would no longer be need for a bias means.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2020 102 450 (hereafter DE’450) as applied to claim 1 above, and further in view of Browne (US 2013/0081389).
Re: Claim 7, DE’450 is silent on the SMA element is a first SMA element and the actuation assembly further comprises: a second SMA element, wherein the first SMA element is configured to deform to move to the first position and the second SMA element is configured to deform to drive movement of the first SMA element to the second position. However Browne teaches the SMA element is a first SMA element (shape memory element 54, fig. 5) and the actuation assembly further comprises: a second SMA element (shape memory element 54’, fig. 5), wherein the first SMA element is configured to deform to move to the first position and the second SMA element is configured to deform to drive movement of the first SMA element to the second position (shape memory elements 54 and 54’ work in opposing directions, see ¶ 20).
Therefore, in view of Browne’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with the SMA element is a first SMA element and the actuation assembly further comprises: a second SMA element, wherein the first SMA element is configured to deform to move to the first position and the second SMA element is configured to deform to drive movement of the first SMA element to the second position. Such would provide the benefit of offering good stability of the heat sink in stable positions and can also be readily moved between stable positions (see ¶ 6).
Re: Claim 8, DE’450 is silent on the actuation assembly further comprises: a bi-stable toggle that is configured to lock the thermal interface material in specific positions after the thermal interface material is moved by the first SMA element or the second SMA element. However Browne teaches the actuation assembly further comprises: a bi-stable toggle (elastically 
Therefore, in view of Browne’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with the actuation assembly further comprises: a bi-stable toggle that is configured to lock the thermal interface material in specific positions after the thermal interface material is moved by the first SMA element or the second SMA element. Such would provide the benefit of offering good stability of the heat sink in stable positions and can also be readily moved between stable positions (see ¶ 6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2020 102 450 (hereafter DE’450) as applied to claim 1 above, and further in view of Boyd (US 2016/0351526).
Re: Claim 9, DE’450 is silent on at least one indicator that provides an indication of a position of the thermal interface material. However Boyd teaches at least one indicator (LED 132, fig. 2) that provides an indication of a position of the thermal interface material (see ¶ 35, LED indicates the module is in position).
Therefore, in view of Boyd’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with at least one indicator that provides an indication of a position of the thermal interface material. Such would provide the benefit of preventing erroneous installation of modules and subsequent damage by providing the user with an equipment status.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2020 102 450 (hereafter DE’450) as applied to claim 12 above, in view of Leigh (US 2020/0260615) and further in view of Chen (EP 3543753).
Re: Claim 14, DE’450 discloses the SMA element moves between the first position and the second position. DE’450 is silent on the heat sink is moveable with one degree of freedom. However Leigh teaches a heat transfer system wherein the heat sink (cold plate main body 631, fig. 1) is moveable with one degree of freedom (see ¶ 35, the one degree of freedom is the rotation about the axis of the pins on which the support arms 622 move). 
Therefore, in view of Leigh’s teaching, it would been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with a heat sink that is movable with one degree of freedom, as taught by Leigh. Such would provide the benefit of reduced wear on the thermal interface material due to the sliding motion of inserting and removing modules (see Chen ¶ 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2020 102 450 (hereafter DE’450) as applied to claim 19 above, and further in view of Boyd (US 2016/0351526).
Re: Claim 20, DE’450 is silent on circuitry configured to activate a light to provide an illuminated indication when the SMA element is in at least one of the first position or the second position. However Boyd teaches circuitry configured to activate a light to provide an illuminated indication when the SMA element is in at least one of the first position or the second position (see ¶ 35, LEDs indicate three different device statuses, and LEDs require circuitry to function.
Therefore, in view of Boyd’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the apparatus of DE’450 with on .

Allowable Subject Matter
Claims 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest art of record is DE 20 2020 102 450 (hereafter DE’450) and Grau (US 2020/0229318). 
DE’450 teaches the apparatus substantially as claimed, capable of placing a heat source in contact with a heat sink via SMA actuators (see claim 12 rejection above), however fails to teach a passageway through the heat sink and the SMA element extending through the passageway. Grau teaches a heat sink (fig. 7C, heat sink comprises main body 166 and heat sink 106h) with a passageway through the heat sink (passageway is on the left and right side) with a SMA element within (fig. 7C, shape memory spring 158), where the SMA spring actuates to move the heat sink and the heat source into and out of contact. However Grau’s apparatus actuates in response to heat and is not designed for use with a removable computing module. 
Thus, DE’450 and Grau alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763